Exhibit 10.1

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amendment to Second Amended and Restated Credit Agreement (this
“Second Amendment”) is made as of October 20, 2014, by and among GLOBAL
OPERATING LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES
LLC, a Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP
CORP., a Delaware corporation (“Montello”), GLEN HES CORP., a Delaware
corporation (“Glen Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability
company (“Chelsea LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”),
GLOBAL ENERGY MARKETING LLC, a Delaware limited liability company (“GEM”),
GLOBAL ENERGY MARKETING II LLC, a Delaware limited liability company (“GEM
II”),  GLOBAL CNG LLC, a Delaware limited liability company (“CNG”), ALLIANCE
ENERGY LLC, a Massachusetts limited liability company (“Alliance”) and CASCADE
KELLY HOLDINGS LLC, an Oregon limited liability company (“Cascade” and,
collectively with OLLC, Global, Montello, Glen Hes, Chelsea LLC, Finance, GEM,
GEM II, CNG and Alliance, the “Borrowers” and each individually, a “Borrower”),
GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”), each “Lender”
(as such term is defined in the Credit Agreement referred to below)
(collectively, the “Lenders” and each individually, a “Lender”) party hereto,
and Bank of America, N.A. as Administrative Agent (as such term is defined in
the Credit Agreement), amending certain provisions of that certain Second
Amended and Restated Credit Agreement dated as of December 16, 2013 (as amended
and in effect from time to time, the “Credit Agreement”) by and among the
Borrowers, the MLP, the Lenders, the Administrative Agent, Swing Line Lender,
the L/C Issuer, the Alternative Currency Fronting Lender, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, N.A. as Co-Syndication Agents and RBS Citizens NA and
Societe Generale, as Co-Documentation Agents.  Capitalized terms used herein
without definition and which are defined in the Credit Agreement shall have the
same respective meanings herein as therein.

 

WHEREAS, Montello is contemplating acquiring 100% of the Equity Interests of
Warren Equities, Inc., a Delaware corporation (“Warren”) from The Warren Alpert
Foundation, a Delaware nonstock corporation (the “Warren Seller”) for an
aggregate purchase price of not more than $395,000,000 (which amount includes
any closing adjustments under the Warren Purchase Agreement (as hereinafter
defined)) (the “Proposed Warren Acquisition”) pursuant to, and in accordance
with, the terms of that certain Stock Purchase Agreement dated as of October 3,
2014 by and between Montello, the Warren Seller, Warren and, solely with respect
to Section 10.20 and the other provisions in Article 10 related thereto, the MLP
as the “Buyer Guarantor” (as defined therein), as the same may be amended (the
“Warren Purchase Agreement”);

 

WHEREAS, in connection with the Proposed Warren Acquisition, the Borrowers have
requested, in accordance with Section 2.13 of the Credit Agreement, an increase
in the Aggregate Revolver Commitment of up to $150,000,000, with such increase
(which will be in an amount of either $75,000,000 or $150,000,000, such
definitive amount to be selected by the Borrowers) to be effective, so long as
the Increase Termination Date (as hereinafter defined) has not occurred, one
Business Day after receipt by the Administrative Agent of a written notice from
the Borrowers specifying that the Borrowers have elected to increase the
Aggregate Revolver Commitment in accordance with the terms of this Second
Amendment, which notice shall specify whether such increase is in the amount of
$75,000,000 or $150,000,000 (and any

 

--------------------------------------------------------------------------------


 

failure to so specify shall be deemed an election by the Borrowers to increase
in the amount of $150,000,000) and payment by the Borrowers of the fees
contemplated in the Fee Letter (as hereinafter defined) and any applicable
Ticking Fee (as hereinafter defined) (such date being the “Accordion Increase
Date”), and certain of the Lenders have agreed to increase such Lender’s
Revolver Commitment on the Accordion Increase Date by the amounts set forth on
Exhibit A hereto; and

 

WHEREAS, the Loan Parties, the requisite Lenders and the Administrative Agent
desire to amend certain provisions of the Credit Agreement and consent to
certain modifications to the existing provisions of the Credit Agreement, all as
provided more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Consent To Modifications to Exercising of Accordion.  Notwithstanding
anything to the contrary contained in the Credit Agreement (including, without
limitation, the provisions of Section 2.13 thereof), the parties hereto hereby
agree that (a) the Borrowers have requested an increase in the Aggregate
Revolver Commitment in an amount of up to $150,000,000, such increase to be
effective on the Accordion Increase Date (such an increase being hereinafter
referred to as the “Accordion Increase”); (b) by their signature below, each
Lender identified on Exhibit A attached hereto (an “Increasing Lender”) has
committed to increase its respective Revolver Commitment by the amount set forth
on Exhibit A (such amount for each Increasing Lender, such Increasing Lender’s
“Committed Amount”) on the Accordion Increase Date; (c) in order to effect the
increase in the Aggregate Revolver Commitment contemplated hereby, the Borrowers
shall have complied with the notice provisions set forth in the second WHEREAS
clause of this Second Amendment and shall have delivered to the Administrative
Agent and made available to the Lenders all flood compliance documentation
required by applicable law; (d) to the extent the Borrowers effect the increase
in the Aggregate Revolver Commitment and elect to increase such amount by
$150,000,000, then each Lender’s Committed Amount shall be the amount (and only
the amount) set forth on Exhibit A under the heading “Borrowers Elect
$150,000,000 Increase” and the Increasing Lenders shall be deemed to have
committed such amounts; (e) to the extent the Borrowers effect the increase in
the Aggregate Revolver Commitment and elect to increase such amount by
$75,000,000, then each Lender’s Committed Amount shall be the amount (and only
the amount) set forth on Exhibit A under the heading “Borrowers Elect
$75,000,000 Increase” and the Increasing Lenders shall be deemed to have
committed only such amounts; (f) to the extent the Accordion Increase Date does
not occur by the earliest to occur of (x) the date on which the Proposed Warren
Acquisition is consummated; (y) the date on which the Borrowers have notified
the Administrative Agent that the Proposed Warren Acquisition will not be
consummated; and (z) February 15, 2015 (such earliest date being the “Increase
Termination Date”), then, effective on such Increase Termination Date, each such
Increasing Lender’s commitment to increase its respective Revolver Commitment
with respect to the Accordion Increase shall automatically terminate on such
date and be permanently reduced to zero; (g) to the extent the Accordion
Increase Date occurs on or prior to the Increase Termination Date, then on the
Accordion Increase Date, Schedule 2.01 to the Credit Agreement shall be
automatically updated to give effect to the increase in the Aggregate Revolver
Commitment; (h) to the extent that neither the Increase Termination Date nor the

 

2

--------------------------------------------------------------------------------


 

Accordion Increase Date has occurred by January 15, 2015 then on the earliest to
occur of (x) the date on which the Proposed Warren Acquisition is consummated;
(y) the Accordion Increase Date and (z) the Increase Termination Date (solely to
the extent the Increase Termination Date had not occurred by January 15, 2015)
(such earliest date, the “Ticking Fee Payment Date”), the Borrowers shall pay to
the Administrative Agent, for the pro rata accounts of the Increasing Lenders,
on the Ticking Fee Payment Date, an annualized ticking fee of fifty (50) basis
points on the Committed Amount (which, for purposes of determining the ticking
fee, shall be based on an aggregate Committed Amount of $150,000,000,
notwithstanding that the Borrowers may ultimately elect an Accordion Increase in
an amount of $75,000,000)  for the period of January 15, 2015 through the
Ticking Fee Payment Date and the failure of the Borrowers to pay such ticking
fee on the Ticking Fee Payment Date shall constitute an immediate Event of
Default under the Credit Agreement; and (i) to the extent the Accordion Increase
Date occurs prior to the Increase Termination Date, the Borrowers shall pay to
the Administrative Agent for the account of each Increasing Lender an upfront
fee as contemplated in a certain fee letter dated as of the date hereof by and
between the Administrative Agent and the Borrowers (the “Fee Letter”), with the
failure to pay such fee at the times required under the Fee Letter constituting
an immediate Event of Default under the Credit Agreement.

 

§2.  Amendment to Section 1 of the Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by deleting the definitions of “Assignment and Assumption”, 
“Combined EBITDA”, “Eurocurrency Rate”, “Loan Notice”, “Responsible Officer”,
“Sanctions”, “Subsidiary” and Swing Line Loan Notice” in their entirety and
restating each such definition as follows:

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Combined EBITDA” means for any period, for each applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined Net Income for
such period plus (a) the following to the extent deducted in calculating such
Combined Net Income: (i) Combined Total Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such applicable Loan Party and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
of the applicable Loan Parties and their Subsidiaries reducing such Combined Net
Income which do not represent a cash item in such period or any future period,
(v) any equity losses in respect of unconsolidated affiliates; and (vi) without
duplication, cash distributions received by any Loan Party from joint ventures
(including, without limitation, any Non-Wholly Owned JV) and minus (b) the
following to the extent included in calculating such Combined Net Income:
(i) Federal, state, local and foreign income tax credits of the applicable Loan
Parties

 

3

--------------------------------------------------------------------------------


 

and their Subsidiaries for such period, (ii) all nonrecurring non-cash items
increasing Combined Net Income for such period and (iii) any equity earnings in
respect of unconsolidated affiliates, provided, however, notwithstanding
anything to the contrary contained herein, any gains or losses from any
Dispositions shall be excluded from the calculation of Combined EBITDA.  For
purposes of calculating Combined EBITDA for purposes of calculating the Combined
Interest Coverage Ratio, the Combined Total Leverage Ratio or the Combined
Senior Secured Leverage Ratio for any period in which (1) a Permitted
Acquisition other than the Warren Acquisition has occurred, Combined EBITDA
shall be adjusted in a manner which is satisfactory to the Administrative Agent
in all respects to give effect to the consummation of such Permitted
Acquisition, on a pro forma basis as if such Permitted Acquisition had occurred
on the first date of the test period; and (2) the Warren Acquisition has
occurred, Combined EBITDA shall be adjusted in a manner which is satisfactory to
the Administrative Agent in all respects, after consultation with the Lenders,
to give effect to the consummation of the Warren Acquisition, on a pro forma
basis as if the Warren Acquisition had occurred on the first date of the test
period, including until twelve (12) full fiscal months have elapsed from the
Warren Acquisition Closing Date by calculating the EBITDA attributable to Warren
for each monthly period included in the test period that occurred prior to the
Warren Acquisition Closing Date by reference to a monthly EBITDA amount.

 

“Eurocurrency Rate” means:

 

(a)                                 With respect to any Credit Extension:

 

(i)  denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(ii)  denominated in Canadian dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and

 

(b)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

4

--------------------------------------------------------------------------------


 

provided that (x) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; (y) to the extent such market practice is not administratively
feasible for the Administrative Agent, such approved rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent; and
(z) if the Eurocurrency Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Committed
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans or Cost of Funds Rate Loans, as the case may be, pursuant to
Section 2.02(a),  shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

 

“Responsible Officer” means the chief executive officer, chief operating
officer, chief accounting officer, president, executive vice president, chief
financial officer, treasurer, assistant treasurer, secretary or controller of a
Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (the “Sanctions Authorities”).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party.  Notwithstanding the foregoing, no Non-Wholly Owned JV shall be
considered a

 

5

--------------------------------------------------------------------------------


 

Subsidiary of any Loan Party for purposes of this Agreement and the other Loan
Documents.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04A(b), which shall be substantially in the form of Exhibit A-2 or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

 

(b)                                 Section 1.01 of the Credit Agreement is
further amended by inserting the following definitions in the appropriate
alphabetical order:

 

“Accordion Increase” has the meaning set forth in the Second Amendment.

 

“Accordion Increase Date” has the meaning set forth in the Second Amendment.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Non-Wholly Owned JV” means any joint venture entity in which a Loan Party owns
more than 50% of the Equity Interests in such entity but less than 100% of the
Equity Interests in such entity.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of October 20, 2014 among the Borrowers, the
Lenders party thereto, the Administrative Agent and certain other parties
thereto.

 

“Second Amendment Effective Date” means October 20, 2014.

 

“Warren” means Warren Equities, Inc., a Delaware corporation.

 

“Warren Acquisition” means the acquisition by Montello of 100% of the Equity
Interests of Warren on the Warren Acquisition Closing Date pursuant to the terms
of the Warren Purchase Agreement.

 

“Warren Acquisition Closing Date” means the date on which the Warren Acquisition
is consummated.

 

“Warren Purchase Agreement” means that certain Stock Purchase Agreement dated as
of October 3, 2014 by and among the Warren Seller, Montello and the other
parties thereto, as amended from time to time.

 

6

--------------------------------------------------------------------------------


 

“Warren Seller” means The Warren Alpert Foundation, a Delaware nonstock
corporation.

 

§3.  Amendments to Article II of the Credit Agreement.  Article II of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 2.02(a) of the Credit Agreement is
hereby amended by deleting Section 2.02(a) in its entirety and restating it as
follows:

 

(a)                                 Each Committed Borrowing, each conversion of
Committed Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans and Cost of Funds Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided, that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice. 
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) three Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in the Alternative Currency, and (iii) on the requested
date of any Committed Borrowing or continuation of a Base Rate Committed Loan
and Cost of Funds Rate Loans or conversion of Base Rate Committed Loans or
Eurocurrency Rate Loans denominated in Dollars to Cost of Funds Rate Loans. 
Each Committed Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Except as provided in Sections 2.03(c) and 2.04A(c), each
Committed Borrowing of or conversion to Cost of Funds Rate Loans or Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Loan Notice shall specify (i) whether the
Borrowers are requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans or Cost
of Funds Rate Loans, (ii) if the Borrowers are requesting a Borrowing, whether
such Borrower is of a WC Loan or a Revolver Loan and, in the case of a Revolver
Loan, whether any of the proceeds are going to be used to finance general
corporate purposes, (iii) the requested date of the Committed Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iv) the principal amount of Committed Loans to be borrowed, converted or
continued, (v) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto, and (vii) the currency of the Committed
Loans to be borrowed.  If the Borrowers fail to specify a currency in a Loan
Notice requesting a Borrowing, then the Committed Loans so requested shall be
made in Dollars.  If the Borrowers fails to specify a Type of Committed Loan in
a Loan Notice or if the Borrowers fail to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made

 

7

--------------------------------------------------------------------------------


 

as, or converted to, Base Rate Committed Loans; provided, however, that in the
case of a failure to timely request a continuation of Committed Loans
denominated in the Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month.  Any automatic conversion to Base Rate Committed Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans or Cost of Funds Rate Loans, as the
case may be.  If the Borrowers request a Committed Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Loan Notice, but fail to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.  No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.

 

(b)                                 Section 2.04A(b) of the Credit Agreement is
hereby amended by deleting Section 2.04A(b) in its entirety and restating it as
follows:

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrowers’ irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by (A) telephone or
(B) by a Swing Line Notice; provided, that any telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice. Each such Swing Line Loan Notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:30 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 4:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04A(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
4:30 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrowers at their office by
crediting the account of the Borrowers on the books of the Swing Line Lender in
Same Day Funds.

 

(c)                                  Section 2.04(a)(i) of the Credit Agreement
is hereby amended by deleting the words “such notice must be received by the
Administrative Agent not later than 11:00 a.m.” which appear in
Section 2.04(a)(i) and substituting in place thereof the words “ such notice
must

 

8

--------------------------------------------------------------------------------


 

be in a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m.”

 

(d)                                 Section 2.13(a) of the Credit Agreement is
hereby amended by deleting Section 2.13(a) in its entirety and restating it as
follows:

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrowers may from time to time, request an increase in the
Aggregate WC Commitments or the Aggregate Revolver Commitments, or both, by an
amount (for all such requests, including, to the extent applicable, the
Accordion Increase made effective on the Accordion Increase Date) not exceeding
an aggregate amount equal to the sum of (a) $300,000,000 plus (b) the aggregate
amount of the Accordion Increase, if any, made effective on the Accordion
Increase Date; provided, that (i) any such request shall specify whether such
request is for an increase in the Aggregate WC Commitment, the Aggregate
Revolver Commitment or both (and, if both, the allocation between the two); and
(ii) any such request for an increase shall be in a minimum amount of
$25,000,000.  At the time of sending such notice, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than five
Business Days from the date of delivery of such notice to the Lenders).

 

§4.  Amendment to Section 3.01 of the Credit
Agreement.  Section 3.01(e)(ii)(D) of the Credit Agreement is hereby amended by
inserting immediately at the end of the text of Section 3.01(e)(ii)(D) the
following additional sentence:  “For purposes of determining withholding Taxes
imposed under FATCA, from and after the Second Amendment Effective Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans and the Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).”

 

§5.  Amendments to Article V of the Credit Agreement.  Article V of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 5.22 of the Credit Agreement is
hereby amended by deleting Section 5.22 in its entirety and restating it as
follows:

 

5.22  Bank Accounts.  The Perfection Certificate of each Loan Party sets forth
the account numbers and locations of all securities accounts, deposit accounts
and other bank accounts of each such Loan Party, other than (a) other securities
accounts, deposit accounts and other bank accounts established by a Loan Party
after the date of the applicable Perfection Certificate and where such Loan
Party provided the Administrative Agent with prior written notice of the
establishment of such account and took all appropriate actions required, or
which were requested by the Administrative Agent, to perfect the Administrative
Agent’s security interest in such account and (b) other deposit accounts
established by a Loan Party after the date hereof in connection with a

 

9

--------------------------------------------------------------------------------


 

Receivables Sales Agreement entered into in compliance with
Section 7.05(h) hereof for the sole purposes of collecting proceeds from
Accounts Receivable sold to an AR Buyer under such Receivables Sales Agreement.

 

(b)                                 Section 5.24 of the Credit Agreement is
hereby amended by inserting immediately after the end of the text of
Section 5.24(c) the following new paragraphs:

 

(d)                                 Neither any Loan Party, nor any of its
Subsidiaries, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity currently the subject of any Sanctions, nor is any Loan
Party or any Subsidiary of a Loan Party located, organized or resident in a
Designated Jurisdiction.

 

(e)                                  The Loan Parties and their Subsidiaries
have conducted their businesses in compliance with applicable anti-corruption
laws and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

 

§6.  Amendments to Article VI of the Credit Agreement.  Article VI of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 6.01(c) of the Credit Agreement is
hereby amended by deleting Section 6.01(c) in its entirety and restating it as
follows:

 

(c)                                  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), a management
prepared copy of such financial statements which excludes therefrom each
Non-Wholly Owned JV as a Person to be combined with the other Loan Parties and
setting forth a reconciliation of such statements to the financial statements
delivered pursuant to Sections 6.01(a) and 6.01(b).

 

(b)                                 Section 6.03 of the Credit Agreement is
hereby amended by (i) deleting the word “and” which appears at the end of
Section 6.03(e), (ii) inserting a semicolon and the word “and” at the end of the
text of Section 6.03(f) and inserting the new paragraph (g):

 

(g)                                  immediately upon a Loan Party becoming
aware that the Warren Acquisition will not be consummated.

 

(c)                                  Section 6.12 of the Credit Agreement is
hereby amended by deleting the last sentence of Section 6.12 in its entirety and
substituting in place thereof the following sentence:  “In addition, each Loan
Party’s deposit accounts (other than payroll accounts) and securities accounts
shall be subject to the Administrative Agent’s first priority perfected security
interest therein, other than a deposit account established by a Loan Party after
the date hereof in connection with a Receivables Sales Agreement entered into in
compliance with Section 7.05(h) hereof for the sole purposes of collecting
proceeds from Accounts Receivable sold to an AR Buyer under such Receivables
Sales Agreement, provided if any such proceeds being deposited into such account
remain subject to a Lien in favor of the Administrative Agent, the rights of the

 

10

--------------------------------------------------------------------------------


 

Loan Parties and the Administrative Agent to the portion of such proceeds
subject to the Administrative Agent’s Lien shall be subject to the Receivables
Intercreditor Agreement.”

 

(d)                                 Section 6.13 of the Credit Agreement is
hereby amended by inserting immediately after the text of Section 6.13(a) the
following sentence:  “Notwithstanding anything to the contrary contained in this
Section 6.13 or in any of the Loan Documents, the Borrowers shall be required,
upon the Warren Acquisition Effective Date, to immediately join Warren as a
Borrower hereunder, and any Subsidiary of Warren as a Guarantor hereunder, and
shall cause each of Warren and each of its Subsidiaries to execute and deliver
to the Administrative Agent such joinder agreements and Loan Documents
(including, without limitation, Security Agreements and Mortgages) as well as
Title Policies with respect to the Mortgaged Properties and all flood compliance
documentation required by applicable laws and regulations (including, without
limitation, to the extent any Mortgaged Property is located in a flood zone,
satisfactory flood insurance in such amounts as is necessary to comply with all
applicable laws and regulations) as the Administrative Agent shall require or
deem appropriate (including, without limitation, any document necessary to grant
to the Administrative Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in Warren’s and each such Subsidiary’s
assets) and cause Warren and each of its Subsidiaries to deliver to the
Administrative Agent all documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this sentence), all in form,
content and scope reasonably satisfactory to the Administrative Agent, and
Schedule 5.13 hereof shall be updated to give effect to any changes resulting
from such Warren Acquisition, provided, (a) the Borrowers shall use all
reasonable efforts to deliver the Title Policies with respect to the Mortgaged
Properties owned by Warren and its Subsidiaries on the Warren Acquisition
Closing Date, but to the extent any such Title Policies are not available, then,
to the extent of those Title Policies not yet available, the Borrowers shall not
be required to deliver such Title Policies until ninety (90) days (or such
longer period as consented to by the Administrative Agent) following the Warren
Acquisition Closing Date; and (b) the Borrowers shall use all reasonable efforts
to deliver to the Administrative Agent and the Lenders flood compliance
documentation required by applicable laws and regulations with respect to each
location of Warren or any of its Subsidiaries which is expected to become a
Mortgaged Property (each, a “Flood Site”) on the Warren Acquisition Closing
Date, but to the extent flood compliance documentation required by applicable
laws and regulations is not completed for any Flood Site on or prior to the
Warren Acquisition Closing Date, subject to the provisions of this clause (b),
the Borrowers shall be permitted to consummate the Warren Acquisition
notwithstanding the fact that such Flood Site will not be subject to a Mortgage,
and a Mortgage will not be required for such Flood Site (and will not be taken
for such Flood Site) until the Administrative Agent and the Lenders have
received all such flood compliance documentation required by applicable laws and
regulations for each such Flood Site, provided, that (i) the Borrowers shall
deliver to the Administrative Agent and the Lenders flood compliance
documentation required by applicable laws and regulations for each Flood Site,
and shall cause each such Flood Site to then become subject to a Mortgage within
ninety (90) days (or such longer period as consented to by the Administrative
Agent) following the Warren Acquisition Closing Date; and (ii) there shall not
be more than ten (10) Flood Sites.

 

11

--------------------------------------------------------------------------------


 

§7.  Amendments to Article VII of the Credit Agreement.  Article VII of the
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 7.02(j) of the Credit Agreement is
hereby amended by deleting Section 7.02(j) in its entirety and restating it as
follows:

 

(j)                                    Investments consisting of a Permitted
Acquisition, which, for the avoidance of doubt, includes Investments consisting
of a Guarantee by a Loan Party of the obligations of another Loan Party to a
seller of assets or stock of another Person under any purchase agreement or
similar agreement entered into in connection with, or in contemplation of, a
Permitted Acquisition, so long as the Loan Party which is the primary obligor
thereunder is permitted to enter into such agreement;

 

(b)                                 Section 7.02(m) of the Credit Agreement is
hereby amended by deleting the amount “$5,000,000” which appears in
Section 7.02(m) and substituting in place thereof the amount “$50,000,000”.

 

(c)                                  Section 7.03(b) of the Credit Agreement is
hereby amended by deleting Section 7.03(b) in its entirety and restating it as
follows:

 

(b)                                 Indebtedness of a Loan Party in respect of
(1) the Senior Unsecured Notes or the Subordinated Debt, and any guarantee
obligations of a Loan Party in respect thereof, provided (i) all of the
conditions set forth in the definition of “Senior Unsecured Notes” or
“Subordinated Debt”, as applicable, have been satisfied at the time of issuance;
and (ii) no Default of Event of Default has occurred and is continuing at the
time of issuance of such Senior Unsecured Notes or Subordinated Debt, as the
case may be, or would exist as a result of such issuance, including, without
limitation, with the financial covenants contained herein after giving effect on
a pro forma basis to the incurrence of such Indebtedness, and (2) any
Indebtedness incurred to refinance, renew, extend or replace such Senior
Unsecured Notes or Subordinated Debt, as the case may be, in whole or in part
provided that, with respect to any such refinancing, renewal, extension or
replacement, (a) the weighted average life to maturity of any such Indebtedness
shall not be less than the weighted average life to maturity of then outstanding
Credit Agreement Obligations if any, or the Senior Unsecured Notes or
Subordinated Debt, as the case may be, as in effect on the date of issuance
thereof; (b) the maturity of such Indebtedness shall be no less than six months
after the Maturity Date; (c) the aggregate principal amount of such Indebtedness
shall not exceed the aggregate principal amount of Indebtedness being so
refinanced, renewed, extended or replaced (plus all accrued and unpaid interest
thereon and all applicable fees, expenses and prepayment premiums directly
related thereto; (d) such Indebtedness remains unsecured; and (e) such
Indebtedness meets all of the other criteria set forth in the definition of
Senior Unsecured Notes or Subordinated Debt, as applicable;

 

12

--------------------------------------------------------------------------------


 

(d)                                 Section 7.16 of the Credit Agreement is
hereby amended by deleting Section 7.16 in its entirety and restating it as
follows:

 

7.16                        Bank Accounts. Either (a) establish any bank account
other than (i) those set forth in the applicable Loan Party’s Perfection
Certificate without the Administrative Agent’s prior written consent and
(ii) other deposit accounts established by a Loan Party after the date hereof in
connection with a Receivables Sales Agreement entered into in compliance with
Section 7.05(h) hereof for the sole purposes of collecting proceeds from
Accounts Receivable sold to an AR Buyer under such Receivables Sales Agreement
so long as the provisions of Section 6.12 are complied with (to the extent
applicable); (b) violate directly or indirectly any Lock Box Agreement or any
control agreement in favor of the Administrative Agent for the benefit of the
Administrative Agent and the Lenders with respect to such account; (c) deposit
into any of the payroll accounts set forth in the applicable Loan Party’s
Perfection Certificate any amounts in excess of amounts necessary to pay current
payroll obligations from such accounts; (d) at any time allow any amount in
excess of $150,000 to remain in any of the accounts identified in the applicable
Loan Party’s Perfection Certificate as “petty cash” accounts; or (e) allow any
collected funds (other than nominal amounts not in excess of $500 and after
taking into account any checks which the Loan Parties may have written and
mailed or otherwise tendered to the payee thereof) to remain in any account
which is not with the Administrative Agent (other than those accounts identified
in the applicable Loan Party’s Perfection Certificate as “petty cash” accounts
unless the Administrative Agent or the Loan Parties have requested that the
amounts in such accounts be transferred to the Lock Box Account or the Operating
Account on a weekly or more frequent basis) at the close of business on the day
each week (or other, more frequent period requested by the Administrative Agent
or any Loan Party) on which amounts in such accounts are to be transferred to
the Lock Box Account.

 

(e)                                  Section 7.17 of the Credit Agreement is
hereby amended by deleting Section 7.17 in its entirety and restating it as
follows:

 

7.17                        Sanctions; Anti-Corruption.  (a) Use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions; or (b) directly or indirectly use
the proceeds of any Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
other similar legislation in other jurisdictions.

 

13

--------------------------------------------------------------------------------


 

§8.  Amendment to Section 8.01 of the Credit Agreement.  Section 8.01 of the
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 8.01(f) of the Credit Agreement is
hereby amended by deleting each reference to “the Basin JV” which appears in
Section 8.01(f) and substituting in each place thereof the words “any Non-Wholly
Owned JV”.

 

(b)                                 Section 8.01(g) of the Credit Agreement is
hereby amended by deleting each reference to “the Basin JV” which appears in
Section 8.01(g) and substituting in each place thereof the words “any Non-Wholly
Owned JV”.

 

§9.  Amendments to Article X of the Credit Agreement.  Article X of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 10.02(b) of the Credit Agreement is
hereby amended by deleting the words “delivered or furnished by electronic
communication (including email and Internet or intranet websites)” which appear
in the first sentence of Section 10.02(b) and substituting in place thereof the
words “delivered or furnished by electronic communication (including email, FpML
messaging, and Internet or intranet websites)”.

 

(b)                                 Section 10.02(c) of the Credit Agreement is
hereby amended by deleting the words “any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet” which appear in
Section 10.02(c) and substituting in place thereof the words “any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the platform, any other electronic platform or electronic messaging
service, or through the Internet”.

 

(c)                                  Section 10.02(e) of the Credit Agreement is
hereby amended by deleting the words “(including telephonic or electronic Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices)” which
appear in Section 10.02(e) and substituting in place thereof the words
“(including telephonic notices, Loan Notices, Letter of Credit Applications and
Swing Line Loan Notices)”.

 

(d)                                 Section 10.17 of the Credit Agreement is
hereby amended by deleting Section 10.17 in its entirety and restating it as
follows:

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent

 

14

--------------------------------------------------------------------------------


 

and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

 

§10.  Conditions to Effectiveness. This Second Amendment will become effective
as of the date hereof upon receipt by the Administrative Agent of the following:

 

(a)                                 the fully executed original counterparts of
this Second Amendment executed by the Loan Parties, the Administrative Agent and
the required Lenders;

 

(b)                                 the fully executed original counterparts of
the Fee Letter, executed by the Borrowers and the Administrative Agent;

 

(c)                                  receipt by the Administrative Agent for the
account of each Lender approving this Second Amendment and sending to the
Administrative Agent its fully executed and delivered signature page hereto for
receipt by the Administrative Agent by not later than 5:00 p.m. (Eastern time)
on October 20, 2014, a fee in an amount of 10 basis points on the amount of such
Lender’s WC Commitment and Revolver Commitment as in effect on the date hereof
(without giving effect to any Committed Amount by an Increasing Lender); and

 

(d)                                 receipt by the Administrative Agent of a
certificate from the Loan Parties certifying (i) that the representations and
warranties of the Loan Parties contained in Article V of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, are true and correct on the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this paragraph (d), the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement and (ii) no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

§11.  Effectiveness of Accordion Increase. The Accordion Increase shall be
effective, so long as the Increase Termination Date has not occurred and so long
as all flood compliance documentation required by applicable law has been
delivered to the Administrative Agent and made available to the Lenders, one
Business Day after receipt by the Administrative Agent of a written notice from
the Borrowers specifying that the Borrowers have elected to increase the
Aggregate Revolver Commitment in accordance with the terms of this Second
Amendment, which notice shall specify whether such increase is in the amount of
$75,000,000 or $150,000,000 (and any failure to so specify shall be deemed an
election by the Borrowers to increase in the amount of $150,000,000) and payment
by the Borrowers of the fees contemplated in the Fee Letter and any applicable
Ticking Fee.  The Administrative Agent will promptly notify each Lender of the
occurrence

 

15

--------------------------------------------------------------------------------


 

of the Accordion Increase.  To the extent the Increase Termination Date occurs
prior to the Accordion Increase becoming effective, then effective on such
Increase Termination Date, each such Increasing Lender’s commitment to increase
its respective Revolver Commitment with respect to the Accordion Increase shall
automatically terminate on such date and be permanently reduced to zero.

 

§12.                        Representations and Warranties.  Each of the Loan
Parties hereby repeats, on and as of the date hereof, each of the
representations and warranties made by it in Article V of the Credit Agreement,
provided, that all references therein to the Credit Agreement shall refer to
such Credit Agreement as amended hereby.  In addition, each of the Loan Parties
hereby represents and warrants that the execution and delivery by such Loan
Party of this Second Amendment and the performance by each such Loan Party of
all of its agreements and obligations under the Credit Agreement as amended
hereby and the other Loan Documents to which it is a party are within the
corporate, partnership and/or limited liability company authority of each of the
Loan Parties and have been duly authorized by all necessary corporate,
partnership and/or membership action on the part of each of the Loan Parties.

 

§13.                        Ratification, Etc.  Except as expressly amended
hereby, the Credit Agreement and all documents, instruments and agreements
related thereto, including, but not limited to the Security Documents, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  The Credit Agreement and this Second Amendment shall be read and
construed as a single agreement.  All references in the Credit Agreement or any
related agreement or instrument to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended hereby.  This Second Amendment shall constitute
a Loan Document.

 

§14.                        No Waiver.  Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Loan Parties or any rights of the Administrative Agent, the
L/C Issuer, the Swing Line Lender, the Alternative Currency Fronting Lender, the
Syndication Agent, the Co-Documentation Agents or the Lenders consequent
thereon.

 

§15.                        Counterparts.  This Second Amendment may be executed
in one or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

§15.                        Governing Law.  THIS SECOND AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

17

--------------------------------------------------------------------------------


 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

 

 

 

 

GLOBAL ENERGY MARKETING II LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

 

 

 

 

ALLIANCE ENERGY LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

 

 

 

 

CASCADE KELLY HOLDINGS LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

18

--------------------------------------------------------------------------------


 

 

GLOBAL CNG LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Gregory B. Hanson

 

 

Title: Treasurer

 

19

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/Liliana Claar

 

 

 

 

Name:

Liliana Claar

 

 

 

 

Title:

Vice President

 

20

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Jordan Forester

 

 

 

 

Name:

Jordan Forester

 

 

 

 

Title:

Assistant Vice President

 

21

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/Dan Bueno

 

 

 

 

Name:

Dan Bueno

 

 

 

 

Title:

Authorized Officer

 

22

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., (F/K/A RBS CITIZENS NA), as a Lender

 

 

 

 

 

By:

/s/ Jason Upham

 

 

 

 

Name:

Jason Upham

 

 

 

 

Title:

Assistant Vice President

 

23

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/Daniel M. Grondin

 

 

 

 

Name:

Daniel M. Grondin

 

 

 

 

Title:

Senior Vice President

 

24

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

/s/ Michiel V.M. Van Der Voort

 

 

 

 

Name:

Michiel V.M. Van Der Voort

 

 

 

 

Title:

Managing Director

 

25

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/Matthew L. Rosetti

 

 

 

 

Name:

Matthew L. Rosetti

 

 

 

 

Title:

Director

 

 

 

 

 

By:

/s/Keith Richards

 

 

 

 

Name:

Keith Richards

 

 

 

 

Title:

Director

 

26

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/Chung-Taek Oh

 

 

 

 

Name:

Chung-Taek Oh

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Lionel Autret

 

 

 

 

Name:

Lionel Autret

 

 

 

 

Title:

Executive Director

 

27

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/Matthew L. Davis

 

 

 

 

Name:

Matthew L. Davis

 

 

 

 

Title:

Vice President

 

28

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. NY BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/Andrew Oram

 

 

 

 

Name:

Andrew Oram

 

 

 

 

Title:

Managing Director

 

29

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/William Maag

 

 

 

 

Name:

Willima Maag

 

 

 

 

Title:

Managing Director

 

30

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/Mark Lvoff

 

 

 

 

Name:

Mark Lvoff

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/Zali Win

 

 

 

 

Name:

Zali Win

 

 

 

 

Title:

Managing Director

 

31

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/David Pershad

 

 

 

 

Name:

David Pershad

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/Alisa Trani

 

 

 

 

Name:

Alisa Trani

 

 

 

 

Title:

Director

 

32

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, NY BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/James D. Weinstein

 

 

 

 

Name:

James D. Weinstein

 

 

 

 

Title:

Managing Director

 

33

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

 

 

Name:

Chris Chapman

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/Shai Bandner

 

 

 

 

Name:

Shai Bandner

 

 

 

 

Title:

Vice President

 

34

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/Vijay Prasad

 

 

 

 

Name:

Vijay Prasad

 

 

 

 

Title:

Senior Vice President

 

35

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/Keven D. Smith

 

 

 

 

Name:

Keven D. Smith

 

 

 

 

Title:

Senior Vice President

 

36

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/Ronnie Glenn

 

 

 

 

Name:

Ronnie Glenn

 

 

 

 

Title:

Vice President

 

37

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

By:

/s/Richard Kaufman

 

 

 

 

Name:

Richard Kaufman

 

 

 

 

Title:

Senior Vice President

 

38

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/Scott G. Axelrod

 

 

 

 

Name:

Scott G. Axelrod

 

 

 

 

Title:

Vice President

 

39

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, as a Lender

 

 

 

 

 

 

By:

/s/Michael Foster

 

 

 

 

Name:

Michael Foster

 

 

 

 

Title:

Assistant Vice President

 

40

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/Jared Shaner

 

 

 

 

Name:

Jared Shaner

 

 

 

 

Title:

Vice President

 

41

--------------------------------------------------------------------------------


 

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

By:

/s/Carol Carver

 

 

 

 

Name:

Carol Carver

 

 

 

 

Title:

Senior Vice President

 

42

--------------------------------------------------------------------------------


 

 

FIRST NIAGARA BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/Robert Dellatorre

 

 

 

 

Name:

Robert Dellatorre

 

 

 

 

Title:

Vice President

 

43

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/Mike Ross

 

 

 

 

Name:

Mike Ross

 

 

 

 

Title:

Executive Vice President

 

44

--------------------------------------------------------------------------------


 

 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

 

 

 

 

By:

/s/Astrid Wilke

 

 

 

 

Name:

Astrid Wilke

 

 

 

 

Title:

Group Vice President

 

 

 

 

 

 

 

By:

/s/Pearl Geffers

 

 

 

 

Name:

Pearl Geffers

 

 

 

 

Title:

First Vice President

 

45

--------------------------------------------------------------------------------


 

 

BLUE HILLS BANK, as a Lender

 

 

 

 

 

 

By:

/s/Kelley Keefe

 

 

 

 

Name:

Kelley Keefe

 

 

 

 

Title:

Vice President

 

46

--------------------------------------------------------------------------------


 

 

CUSTOMERS BANK, as a Lender

 

 

 

 

 

 

By:

/s/James B. Daley

 

 

 

 

Name:

James B. Daley

 

 

 

 

Title:

Vice President

 

47

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Second Amendment as of October 20, 2014, and agrees
that each of (a) the Second Amended and Restated Guaranty dated as of
December 16, 2013 (as amended and in effect from time to time, the “Original
Guaranty”) from each of Global Partners LP and Bursaw Oil LLC; and (b) the
Guarantee dated as of September 8, 2014 (as amended and in effect from time to
time, the “Canada Guaranty”) from Global Partners Energy Canada ULC remains in
full force and effect, and each of the Guarantors confirms and ratifies all of
its obligations thereunder and under each of the other Loan Documents to which
such Guarantor is a party. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, each of the Original Guaranty and the Canada Guaranty remains in
full force and effect.

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

BURSAW OIL LLC

 

By: Alliance Energy LLC, its sole member

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

 

 

 

 

GLOBAL PARTNERS ENERGY CANADA ULC

 

 

 

 

 

By:

/s/Daphne H. Foster

 

 

Title: Chief Financial Officer

 

48

--------------------------------------------------------------------------------


 

Exhibit A

 

Increasing Lender

 

Committed Amount if
Borrowers Elect $150,000,000
Increase

 

Committed Amount if
Borrowers Elect $75,000,000
Increase

 

 

 

 

 

 

 

Customers Bank

 

$

14,400,000

 

$

7,200,000

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

BNP Paribas

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

Citizens Bank, N.A.

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

Societe Generale

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd. NY Branch

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

11,600,000

 

$

5,800,000

 

 

 

 

 

 

 

BMO Harris Financing, Inc.

 

$

7,800,000

 

$

3,900,000

 

 

 

 

 

 

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland” New
York Branch

 

$

7,800,000

 

$

3,900,000

 

 

 

 

 

 

 

Santander Bank, N.A.

 

$

7,800,000

 

$

3,900,000

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation, NY Branch

 

$

6,550,000

 

$

3,275,000

 

 

 

 

 

 

 

Natixis, New York Branch

 

$

5,200,000

 

$

2,600,000

 

 

 

 

 

 

 

The Huntington National Bank

 

$

5,000,000

 

$

2,500,000

 

 

 

 

 

 

 

Credit Agricole Corporate and Investment Bank

 

$

4,550,000

 

$

2,275,000

 

 

 

 

 

 

 

Regions Bank

 

$

4,200,000

 

$

2,100,000

 

 

 

 

 

 

 

Cadence Bank, N.A.

 

$

3,000,000

 

$

1,500,000

 

 

 

 

 

 

 

Blue Hills Bank

 

$

2,500,000

 

$

1,250,000

 

 

49

--------------------------------------------------------------------------------